      Case 4:20-cv-00222 Document 1 Filed on 01/21/20 in TXSD Page 1 of 7



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA,                     §
               Plaintiff,                     §
v.                                            §    Civil Action No.
                                              §
$37,603.00 in U.S. Currency,                  §
                    Defendant.                §

           VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM

      The United States of America files this action for forfeiture and alleges upon

information and belief:

                                     Nature of the Action

      1.       This is an action to forfeit property to the United States pursuant to 21 U.S.C.

§ 881(a)(6).

                                     Defendant Property

      2.       The Defendant is $37,603.00 in United States currency (the “Defendant

Property”).

      3.       On or about August 22, 2019, law enforcement officers seized the Defendant

Property from Dadrian La-Jon Anderson in Houston, Texas. The Defendant Property is

currently in a bank account in the custody of the United States Marshals Service.

      4.       On or about October 23, 2019, Anderson submitted a claim to the U.S. Drug

Enforcement Administration (hereinafter “DEA”) contesting administrative forfeiture of

the Defendant Property.
        Case 4:20-cv-00222 Document 1 Filed on 01/21/20 in TXSD Page 2 of 7



                                    Jurisdiction and Venue

        5.    This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1345 and

1355.

        6.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1355(b)(1), 1391(b),

and 1395.

                                 Statutory Basis for Forfeiture

        7.    The Defendant Property is subject to forfeiture under 21 U.S.C. § 881(a)(6),

which provides for the forfeiture of all moneys furnished or intended to be furnished by

any person in exchange for a controlled substance or listed chemical in violation of the

Controlled Substances Act (21 U.S.C. § 801, et. seq.), all proceeds traceable to such an

exchange, and all money used or intended to be used to facilitate any violation of the

Controlled Substances Act.

                                                Facts

        8.    On or about August 22, 2019, Dadrian La-Jon Anderson (hereinafter

“Anderson”) entered a security checkpoint at George Bush Intercontinental Airport and

placed a backpack and duffle bag in a Transportation Security Administration (“TSA”)

plastic tray in preparation for screening. As the two bags entered the X-ray screening

machine, a TSA officer observed a firearm in the backpack. In accordance with TSA

protocol, the conveyor belt was stopped and the backpack left in the screening machine.

        9.    Houston Police Department officers G. Guerrero and TSA Officer Charles

Wachuku observed the firearm in the backpack in the monitor of the X-ray screen. Officer

Guerrero took possession of the backpack and duffle bag, and escorted Anderson to a TSA

                                            2
      Case 4:20-cv-00222 Document 1 Filed on 01/21/20 in TXSD Page 3 of 7



secondary screening room. In the screening room, Officer Guerrero opened the backpack

and saw a fully loaded Springfield X-D9 9mm semi-automatic pistol sitting atop a large

amount of U.S. currency. The firearm and currency were resting on clothing in the

backpack. During further inspection of the backpack, Officer Guerrero found a large

bundle of U.S. currency concealed in clothing at the bottom of the bag.

       10.       Officer Guerrero questioned Anderson about the firearm. Anderson said he

had put the firearm in the backpack earlier in the day and forgot he put it there. He claimed

the firearm belongs to his father. When asked about the U.S. currency, Anderson said it

belonged to him.

       11.       Due to the large amount of currency found in the backpack, narcotics officer

Dan Eller (hereinafter “Eller”), who is assigned to the Houston HIDTA/Tarp, took over the

investigation.     Anderson consented to speak to Eller. When asked about his travel

destination, Anderson said he was going to Los Angeles, California with a friend. Officers

identified Anderson’s companion as Donald Winn (hereinafter “Winn”). Officers saw

Winn in a wheelchair adjacent to the TSA secondary screening room. According to

Anderson, Winn had suffered a recent knee injury. Anderson told that Winn had nothing

to do with the gun or money.

       12.       Anderson told Eller that said he purchased airline tickets online the previous

day. He planned to travel to Los Angeles and stay there for three days, hesitated a while,

then said he might stay there longer. Anderson claimed he was going use an Uber for

transportation in Los Angeles and lodge at an Airbnb, but could not recall the name.



                                                3
      Case 4:20-cv-00222 Document 1 Filed on 01/21/20 in TXSD Page 4 of 7



      13.    Eller asked Anderson whether the U.S. currency found in the bag belonged

to him and if he knew the amount. Anderson said the bag contained $35,000.00 and that

the money belong to him. When asked how he obtained the money, Anderson said that a

friend named Rini gave it to him. He was unable to provide information about Rini.

According to Anderson, Rini gave him the money the previous week as a birthday gift. The

two are good friends. Rini told Anderson to go to Los Angeles and have a good time.

Anderson told Eller he was going to party and hang out.

      14.    Officer Eller asked Anderson how long he had been carrying the cash around.

Anderson told Eller he had been in Austin most of the previous week with a girl whose

name he did not know. Anderson initially indicated that he took the money with him to

Austin but then hesitated and said he kept it at a house in Houston. When asked what house

he lived at, Anderson said, “I don’t have a house, I stay all around.” The only place he

calls home is it grandmother’s house.

      15.    Officer Eller asked Anderson about his employment. Anderson told Eller he

is good at saving money. He claimed he earned some of the cash from previous jobs,

working at a restaurant and other odd jobs. When Eller again asked Anderson how much

of the money actually belonged to him, Anderson said approximately eight to ten thousand

dollars. Anderson said he did not really know how much money was in the backpack

because he did not count it. As for the backpack that looked new to Eller, Anderson said

it belonged to friends. Anderson stays all around and his friends have backpacks and other

bags at their houses so it is common for him to use someone else’s backpack or luggage.



                                            4
      Case 4:20-cv-00222 Document 1 Filed on 01/21/20 in TXSD Page 5 of 7



       16.    Officer Eller presented Anderson with a voluntary disclaimer of ownership

and interest form. Eller explained told Anderson that if he signed the form, the money

officers found in the backpack would be forfeited to law enforcement authorities. Eller

explained to Anderson that he did not have to sign the form. Anderson told Eller he

understood his rights and signed the form forfeiting the money.

       17.    Canine Officer, Doyle ran a sniff dog on the currency confiscated from

Anderson. Police officers concealed the currency in a cleared area in a location unknown

to his narcotics canine. The canine alerted to the currency hidden inside the bags. The

canine is a certified Narcotics Canine with the N.N.D.D.A. (National Narcotics Detector

Dog Association Inc.). The canine is trained to sniff odors including marijuana, heroin,

methamphetamine and MMDA.

       18.    Anderson’s criminal history reflects three arrests, one for possession of

marijuana.

       19.    The Defendant Property was furnished or intended to be furnished in

exchange for a controlled substance or listed chemical in violation of the Controlled

Substance Act, 21 U.S.C. § 801, et. seq., is proceeds traceable to such an exchange, or was

used or intended to be used to facilitate any violation of the Controlled Substances Act, 21

U.S.C. § 801, et seq.

                    NOTICE TO ANY POTENTIAL CLAIMANT

       YOU ARE HEREBY NOTIFIED that if you assert an interest in Defendant Property

which is subject to forfeiture and want to contest the forfeiture, you must file a verified


                                             5
      Case 4:20-cv-00222 Document 1 Filed on 01/21/20 in TXSD Page 6 of 7



claim which fulfills the requirement set forth in Rule G of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. A verified claim must be

filed no later than thirty-five (35) days from the date this Complaint has been sent.

       An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must

be filed no later than twenty-one (21) days after filing the claim. The claim and answer

must be filed with the United States District Clerk for the Southern District of Texas at

United States Courthouse, 515 Rusk Avenue, Houston, Texas 77002, and a copy must be

served upon the undersigned Assistant United States Attorney at the address provided in

this Complaint.

                                         Requested Relief

       Wherefore, the United States of America requests that judgment of forfeiture be

entered against the $37,603.00 U.S. currency in favor of the United States of America

under 21 U.S.C. § 881(a)(6) in addition to such costs and other relief to which the United

States of America may be entitled.

                                                 Respectfully submitted,

                                                 RYAN K. PATRICK
                                                 United States Attorney


                                          By:     Abe Martinez
                                                 Abe Martinez
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 Southern District of Texas
                                                 1000 Louisiana, Suite 2300
                                                 Houston, TX 77002
                                                 (713) 567-9000
                                                 abe.martinez@usdoj.gov

                                             6
Case 4:20-cv-00222 Document 1 Filed on 01/21/20 in TXSD Page 7 of 7




                                 7
